              Case 2:16-cv-01340-TSZ Document 88 Filed 04/21/21 Page 1 of 1




 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6        CLAUDE BROWN,
 7                                   Plaintiff,
                                                              C16-1340 TSZ
 8                v.
                                                              MINUTE ORDER
 9        KING COUNTY,

10                                   Defendant.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
   (1)     Having reviewed the parties’ responses, docket nos. 86 & 87, to the Court’s order
13 to show cause, docket no. 85, the Court hereby ORDERS that the trial in this matter shall
   be conducted virtually via ZoomGov.com, commencing on June 14, 2021. See General
14 Order No. 04-21 (continuing nearly all civil and criminal in-person trials that are
   scheduled to occur before June 30, 2021); see also Le v. King County, No. C18-55-TSZ,
15 2021 WL 859493, at *5 (W.D. Wash. Mar. 8, 2021) (holding that “‘good cause in
   compelling circumstances’ justify conducting [that] trial via a videoconferencing
16 platform, that ‘appropriate safeguards’ for doing so are in place, and that a continuance of
   the trial date is unnecessary and would be prejudicial to plaintiffs”). The applicable
17 procedures and protocols for the virtual trial will be set forth in a separate order.

18          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 21st day of April, 2021.
20

21                                                        William M. McCool
                                                          Clerk
22
                                                          s/Gail Glass
23                                                        Deputy Clerk

     MINUTE ORDER - 1
